Citation Nr: 0529421	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-15 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for pharyngitis.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), which declined to reopen the 
veteran's service connection claims for a back disability and 
pharyngitis.  In November 2002, the veteran testified before 
a Decision Review Officer sitting at the RO.  The transcript 
of the hearing is associated with the claims folder and has 
been reviewed.  In a March 2005 decision, the Board reopened 
the previously denied claims of entitlement to service 
connection a back disability and pharyngitis and remanded 
such issues for further development.

In September 2005, the veteran submitted evidence directly to 
the Board without a waiver of initial RO consideration.  
Specifically, the newly submitted evidence shows treatment 
for the veteran's low back disability, to include 
degenerative changes in the lumbar spine, a herniated disc, 
and chronic radiculopathy.  The evidence also shows that the 
veteran attributes his low back disability to service.  On 
review, the Board finds that such evidence is essentially 
cumulative of other evidence of record reflecting similar 
contentions, symptoms, and diagnoses.  The Board finds that 
it is not necessary to remand this matter to the RO for 
initial consideration of the newly submitted evidence and 
issuance of a SSOC.  See 38 C.F.R. § 20.1304 (2005); Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  Medical evidence fails to show a current diagnosis of 
pharyngitis.  

3.  There is no evidence of a chronic low back disability 
during a period of active service, or of arthritis within one 
year following service; and the preponderance of the evidence 
is against a finding that the veteran's current low back 
disability is related to his military service.


CONCLUSIONS OF LAW

1.  Pharyngitis was not incurred or aggravated in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  A chronic low back disability was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board acknowledges that VA did not send the veteran a 
VCAA letter regarding his service connection claims; however, 
the issue of whether the veteran is entitled to service 
connection for a low back disability is a 'downstream issue' 
of the original new and material evidence claim.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

VA's Office of General Counsel (GC) addressed the question of 
whether VCAA notice is required for "downstream" issues on 
which a notice of disagreement has been filed.  In a 
precedent opinion, GC held that "[i]f, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).

As discussed above, the Board, in March 2005, reopened the 
veteran's service connection claims for a low back disability 
and pharyngitis.  In June 2005, the RO appropriately issued a 
SSOC regarding such service connection issues.  The SSOC 
specifically set forth the regulations regarding VA's duty to 
notify and to assist, and also set forth the laws and 
regulations pertaining to the grant of service connection.  
Applying the foregoing GC opinion, if the notice given 
pertinent to the veteran's underlying claims was adequate, 
then additional notice regarding the downstream service 
connection issues is not required.  Based on the following 
discussion, the Board finds that the initial notice was 
adequate.

The Board finds that the VCAA notice requirements with 
respect to the veteran's new and material claims were 
satisfied by virtue of a letter sent to him in January 2002.  
Since this letter essentially provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App.  103 (2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC) and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in a September 2002 SOC and a 
June 2005 SSOC.  

Finally, with respect to element (4), it is unclear whether 
the January 2002 letter explicitly asked the veteran to 
provide "any evidence in his possession that pertains" to 
his claim.  Nevertheless, the RO requested that the veteran 
send information describing additional "new and material" 
evidence or send the evidence, itself to the RO.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was provided to the veteran prior to the unfavorable 
AOJ decision, therefore there is no defect with respect to 
the timing of such notice.  

The claims folder contains service medical records, treatment 
records from the VA medical center in San Juan, Social 
Security Administration (SSA) records, as well as private 
medical evidence from Dr. Alvarez, Dr. Ballesteros, Dr. 
Rivera, Dr. de la Paz, Hospital Metropolitano, and Centro de 
Terapia Fisica BOAZ.  The veteran was afforded relevant 
examinations for VA purposes in September 1983 and April 
2005.  Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Service Connection Claims

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, his 
contentions, VA medical evidence, private medical evidence, 
and SSA records.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show.  

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

Arthritis may be presumed to have been incurred during active 
military service if they become manifest to a degree of at 
least 10 percent within the first year following active 
service in the case of any veteran who served for 90 day or 
more.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Service Connection Claim for Pharyngitis 

The veteran asserts that he is entitled to service connection 
for pharyngitis.  During service, the veteran complained of a 
sore throat and was treated for inflamed pharynx and tonsils.  
Specifically, in January 1967, the veteran was hospitalized 
for three days due to acute pharyngitis.  During his November 
1967 separation examination, the veteran reported a history 
of occasional sore throats; there were no pertinent clinical 
findings.  In December 1967, the veteran was diagnosed with 
pharyngitis.  In January 1968, while being treated for a 
common cold, the veteran's pharynx appeared red.  

Despite the in-service episodes of pharyngitis and one post-
service diagnosis of pharyngitis (see Dr. Ballesteros' March 
1984 statement), the record fails to show that the veteran 
currently has pharyngitis.  In April 2005, the veteran's 
mouth and throat were evaluated at the VA and the examiner 
found no evidence of chronic pharyngitis, or any other 
condition involving the pharynx and/or larynx; the examiner 
noted that the veteran's oral and pharyngeal mucosa were 
healthy.  Congress has specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
See Brammer, supra.

The Board also notes that Dr. Rivera's October 2002 
statement, in which he suggested a nexus between claimed 
disability and service, has no probative value since the 
veteran does not currently have pharyngitis.  

As such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See Gilbert, supra. 


Service Connection Claim for a Low Back Disability

There is evidence showing that the veteran currently has a 
low back disability, thereby satisfying the first element of 
his service connection claim.  However, there is no competent 
evidence of a chronic low back disability at any time during 
service and no evidence of arthritis of the lumbar spine 
within the one-year period immediately following service.  
After service, in 1981, the veteran sought treatment for his 
back after injuring it during a work-related accident.  The 
first evidence of a chronic low back disability is a June 
1983 computed tomography scan report, showing a herniated 
nucleus pulposus at L4-L5; that report is dated approximately 
fifteen years following the veteran's discharge from service.  

The Board acknowledges that the service medical records show 
two complaints of back pain and one diagnosis of "possible, 
minimal strain."  Nevertheless, given the lack of back 
pathology in service, an April 2005 VA examiner determined 
that those events were acute and transitory and resolved with 
treatment.  

The Board must now determine whether there is evidence 
establishing a link between the veteran's low back disability 
and service.  

The Board acknowledges favorable statements dated in June 
2002, October 2002, and May 2003, from private physicians, 
Dr. Alvarez, Dr. Coca Rivera, and Dr. D. de la Paz, 
respectively.  These physicians essentially attributed the 
veteran's current back disability to service.  

The record also contains an unfavorable opinion provided by 
an April 2005 VA examiner.  Such examiner opined that the 
veteran's low back disability was less likely to have been 
incurred or aggravated in service.  As discussed above, the 
examiner found no evidence of in-service back pathology and 
no evidence of back treatment until many years after service.  
The examiner also noted that the first evidence of post-
service back treatment coincided with the veteran's August 
1981 work-related back injury.  

On review, the Board finds that the preponderance of the 
evidence is against a finding that any currently diagnosed 
low back disability is related to service.  The Board is 
inclined to give greater weight to the opinion of the April 
2005 VA examiner.  First, in arriving at the conclusion that 
the veteran's low back disability is not related to service, 
the VA examiner had the opportunity to review the entire 
claims folder, including the service medical records and the 
opinions of Dr. Alvarez, Dr. Rivera, and Dr. de la Paz.  In 
contrast, (and as noted by the April 2005 examiner), there is 
no indication that such private physicians reviewed the 
claims folder or the service medical records, therefore the 
Board considers their opinions to be less-informed.  Drs. 
Alvarez, Rivera, and de la Paz did not provide supporting 
rationale and failed to point to particular service medical 
evidence.  While the Board may not ignore a medical opinion, 
it is certainly free to discount the relevance of a 
physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 
97 (1992). 

Finally, the SSA deemed the veteran disabled beginning in 
August 1981 on account of his low back disability, in 
pertinent part.  Even assuming that the veteran was deemed 
disabled by the SSA in 1981 due to his low back disability, 
the SSA's determination does not help the veteran's service 
connection claim since it is based on different standards and 
does not find that the veteran's low back disability is 
related to service.  

Although the veteran believes that he currently has 
pharyngitis, and that his low back disability is related to 
his period of active service, his opinions as to medical 
matters are without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The preponderance of the evidence is against the veteran's 
claim for service connection for a low back disability.  As 
such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
appellant; the benefit-of-the-doubt rule is not applicable, 
and the appeal is denied.  See Gilbert, supra.  


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for pharyngitis is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


